DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a position detecting unit adapted to be provided at said processing point for detecting said position of said laser beam” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a position detecting unit adapted to be provided at said processing point for detecting said position of said laser beam” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate of perform the claimed function. In particular, the specification merely states a position detecting unit adapted to be provided at the processing point for detecting the position of the laser beam. There is no discloses of any particular structure, either explicitly or inherently, to perform the claimed function. The use of the term “a position detecting unit” is not adequate structure for performing the function of “adapted to be provided at said processing point for detecting said position of said laser beam” because it does not describe a particular structure for performing the function.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the purpose of examination in the following prior art consideration sections, such claimed limitations are being mapped to any structure that provide the corresponding claimed functions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata (US 2008/0061044).

    PNG
    media_image1.png
    818
    506
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    392
    259
    media_image2.png
    Greyscale

Regarding claim 1, Murata teaches an optical axis adjusting method for a laser processing apparatus (See fig.1) including a laser beam applying unit, said laser beam applying unit including: 
a laser oscillator (pulse laser beam oscillation means 522) for oscillating a laser and emitting a laser beam (See para.[0039] “The direction changing mirror 61 changes the direction of a pulse laser beam oscillated by the above pulse laser beam oscillation means 522”);
a plurality of optical components (first cylindrical lens 81 a and second cylindrical lens 81 b) for guiding said laser beam generated from said laser oscillator to a processing point (See figs 1-23, first cylindrical lens 81 a and second cylindrical lens 81 b are configured to guide the laser beam to a processing point) where a workpiece is to be processed by said laser beam; 
a plurality of optical component holders (frames 83) for holding said plurality of optical components (first cylindrical lens 81 a and second cylindrical lens 81 b), respectively, each optical component holder (frames 83) having an adjusting mechanism (lens rotating means 84) for adjusting a position of said laser beam (See para.[0044] “This lens rotating means 84 functions as a focal spot rotating means for rotating an elliptic focal spot formed by a focal spot changing means composed of the first cylindrical lens 81 a, the second cylindrical lens 81 b and the interval control mechanism 10 with the optical axis”); and 
a position detecting unit (control means 20, detection means 374, indexing feed amount detection means 384 and image pick-up means 17) adapted to be provided at said processing point for detecting said position of said laser beam (See para.[0012] “the control means comprises a storage means for storing the X and Y coordinate values of the processing lines having linear portions and curved portions formed on the workpiece, obtains the X and Y coordinate values of the current laser beam application position based on detection signals from the processing feed amount detection means and the indexing feed amount detection means”), 
said optical axis adjusting method comprising: 
a position detecting step of emitting said laser beam from said laser oscillator (se para,[0012] “laser beam oscillation means for oscillating a laser beam”, Emitting a laser beam from the laser oscillator is inherently performed before obtaining the X and Y coordinate values of the current laser beam ), applying said laser beam to said processing point (see para.[0012] “a condenser for converging the laser beam oscillated by the laser beam oscillation means , and the condenser comprises a focal spot changing means for changing the shape of a focal spot between an elliptic spot and a circular spot and a focal spot rotating means for rotating the elliptic focal spot formed by the focal spot changing means with the optical axis as the center thereof”, wherein the beam location is the processing point.), and detecting said position of said laser beam by using said position detecting unit set at said processing point (See para.[0012] “the control means…obtains the X and Y coordinate values of the current laser beam application position based on detection signals from the processing feed amount detection means and the indexing feed amount detection means”); 
a storing step of storing said position of said laser beam as detected in said position detecting step as a reference position (see para.[0012] “the control means comprises a storage means for storing the X and Y coordinate values of the processing lines having linear portions and curved portions formed on the workpiece” wherein the X and coordinate values of the processing lines is a reference position.); and 
an adjusting step of operating said adjusting mechanism of each optical component holder in a case that the position of said laser beam is deviated from said reference position after performing maintenance of each optical component, and adjusting the position of said laser beam so that the position of said laser beam is shifted back to said reference position [Examiner’s note: The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. This step is performed only when the position of said laser beam is deviated from said reference position. Therefore this contingent limitation will be interpreted to be not required to be performed under the broadest reasonable interpretation. See para.[0012] “activates the processing feed means and the indexing-feed means to move a processing line formed on the workpiece to the application position of a laser beam based on the X and Y coordinate values of the processing line stored in the storage means and the X and Y coordinate values of the detected current position”.]

    PNG
    media_image3.png
    633
    365
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRIS Q LIU/Examiner, Art Unit 3761